FERGUSON, Judge
(concurring).
The issue is whether seven “independent contractors” doing business with appellant are in fact employees for whom appellant is required to contribute to the Unemployment Compensation Trust Fund pursuant to chapter 443, Florida Statutes (1983).
Appellant has not shown an iota of difference in the work performed by appellant’s employees and its independent contractors. The only significant distinctions are that no office space, clerical help, or transportation is provided for the contractors, and they are compensated by commission rather than salary.
United States Telephone Co. v. State, Department of Labor and Employment Security, 410 So.2d 1002 (Fla. 3d DCA 1982), does appear to dictate a finding that no employer-employee relationship exists. But having thoroughly considered the policy of the statute, appellant’s cost-savings motives, and the real controls that appellant exercises over its contractors, I am uncomfortable with the result.
SCHWARTZ, C.J., concurs.